Citation Nr: 1021106	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-37 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for left knee with Osgood-Schlatter's disease, status post 
trauma with dislocation.  

2.  Entitlement to an evaluation in excess of 10 percent 
for laxity medial and lateral collateral ligament of the 
left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from December 1976 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision in 
which the RO continued a 10 percent rating for the 
Veteran's left knee disability.   The Veteran perfected a 
timely appeal of that decision.  During the pendency of 
the appeal, in an October 2008 rating decision, the RO 
assigned a separate 10 percent rating for the Veteran's 
laxity medial and lateral collateral ligament of the left 
knee, effective May 11, 2006.  

The Veteran testified during a video conference hearing in 
November 2009; a transcript of that hearing has been 
reviewed and associated with the claims file.   

As a final preliminary matter, after certification of the 
appeal, in November 2009, the Board received new evidence, 
accompanied by a waiver of RO consideration. 38 C.F.R. § 
20. 1304 (2009).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee has been productive of complaints of pain; 
objectively, the evidence shows flexion to no worse than 
70 degrees, and extension to 10 degrees, accounting for 
additional functional limitation due to pain.  

2.  The competent medical evidence of record demonstrates 
that the Veteran's service-connected laxity medial and 
lateral collateral ligament of the left knee is 
characterized by no more than slight subluxation or 
lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee with Osgood-Schlatter's disease, status post 
trauma with dislocation, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5256-5263 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
laxity medial and lateral collateral ligament, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Where complete notice 
is not timely accomplished, such error may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient 
to cure a timing defect).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in a letter 
dated June 2006, prior to the date of the issuance of the 
appealed rating decision.  Accordingly, no further 
development is required with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting 
him in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-
service reports of VA treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record, including testimony provided at a November 
2009 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected left knee with Osgood-
Schlatter's disease, status post trauma with dislocation 
and service-connected laxity medial and lateral collateral 
ligament of the left knee warrant higher disability 
ratings.  

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994). Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings 
may be warranted for different time periods.  

Throughout the rating period on appeal, the Veteran has 
been evaluated at 10 percent for left knee with Osgood-
Schlatter's disease, status post trauma with dislocation 
of the left knee under 38 C.F.R. § 4.71a , Diagnostic 
Codes 5010, 5260-61.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing 
are related considerations.  38 C.F.R. § 4.45.

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 concerns limitation of leg flexion.  
A noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 
30 degrees.  Finally, a 30 percent rating applies where 
flexion is limited to 15 degrees.

Under Diagnostic Code 5261, which pertains to limitation 
of leg extension, a noncompensable evaluation is assigned 
where extension is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 
30 degrees.  Finally, a 50 percent evaluation is warranted 
where extension is limited to 45 degrees.

In this case, a July 2006 VA examination shows that the 
Veteran had flexion of the left knee to 70 degrees and 
extension to 10 degrees, with pain at the endpoints of 
motion in each case.  The left knee showed signs of 
guarding movement, "locking" pain, and crepitus.  The 
Veteran's gait was abnormal as he was limping to the left.  
X-rays of the left knee were within normal limits.  

The Veteran's left knee was examined again in July 2008.  
At that time, he had flexion of the left knee to 90 
degrees and extension to zero degrees with pain on motion.  
He had a positive bounce test to the left knee and a 
positive McMurray's for medial and lateral joint line pain 
and tenderness.  He had a positive patellofemoral 
compression test on the left knee for pain, tenderness, 
and crepitus.  Negative Lachman and anterior and posterior 
drawer tests were noted.  There was mild laxity of the 
medial collateral ligament and lateral collateral 
ligament.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion 
or extension of the left knee.  However, the Board again 
notes that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the evidence of record reveals 
numerous complaints of left knee pain.  For example, at 
the July 2006 VA examination, the Veteran reported 
constant left knee pain, described as burning, aching, and 
sharp in nature.  The Veteran described the pain as an 8 
on a scale of 1 to 10. Furthermore, at his July 2008 VA 
examination, he reported constant and chronic discomfort 
on a daily basis.  In addition, VA outpatient treatment 
reports dated in October 2009 show that the Veteran 
complained of left knee pain and swelling.  He also 
indicated left knee discomfort at his November 2009 
hearing, noting that upon returning from work he would 
have to elevate his leg.  He also took ibuprofen to 
alleviate his left knee symptoms.

The Board has considered the complaints detailed above.  
In this regard, it is acknowledged that the Veteran is 
competent to give evidence about the symptoms he 
experienced.  See Layno v. Brown.  However, despite the 
complaints and the objective findings of left knee pain, 
the evidence fails to demonstrate a disability picture 
that more nearly approximates the next-higher 20 percent 
evaluation.  In this regard, the July 2008 examiner opined 
that there was no clinical objective evidence that 
function was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance.  Indeed, 
while left knee pain is recognized, the objective evidence 
simply fails to demonstrate that such pain has resulted in 
additional functional limitation comparable to the next-
higher 20 percent rating under DCs 5260 or 5261.  Again, 
the Veteran's flexion was no worse than 70 degrees, even 
when considering flare-ups, and his extension was not 
limited to more than 10 degrees.  To the extent that the 
Veteran is functionally limited, and has diminished 
ability to perform some activities of daily living, this 
has already been accounted for in the 10 percent 
evaluation currently in effect throughout the rating 
period on appeal.  

The Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who has both limitation 
of flexion and limitation of extension of the same leg 
must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the 
present case, the medical findings do not establish loss 
of both left knee flexion and extension to a compensable 
degree. Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate here.

The Board has also considered whether an increased rating 
is warranted under any alternate diagnostic code.  
However, the evidence fails to establish ankylosis, 
therefore, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment 
of the tibia or fibula, a higher rating is not possible 
under Diagnostic Code 5262.  Finally, as there is no 
showing of genu recurvatum, Diagnostic Code 5263 is 
inapplicable.  

The Veteran was assigned a separate 10 percent evaluation 
under DC 5257 for laxity medial and lateral collateral 
ligament of the left knee.  At the July 2006 VA 
examination, the left knee showed signs of guarding 
movement, "locking" pain, and crepitus.  The Veteran's 
gait was abnormal, as he was limping to the left.  At the 
July 2008 VA examination, the Veteran had a positive 
bounce test to the left knee and a positive McMurray's for 
medial and lateral joint line pain and tenderness.  He had 
a positive patellofemoral compression test on the left 
knee for pain, tenderness, and crepitus.  Negative Lachman 
and anterior and posterior drawer tests were noted.  There 
was mild laxity of the medial collateral ligament and 
lateral collateral ligament.  July 2008 x-rays showed that 
the medial collateral ligament, lateral collateral 
ligamentous complex, popliteus tendon, anterior cruciate 
ligament, posterior cruciate ligament, patellar tendon, 
quadicreps and the patellar retinaculum were all intact.  
At his November 2009 hearing, the Veteran endorsed 
instability of the left knee, stating that it would give 
away about 3 to 4 times per day.  He testified that 
sometimes these episodes caused him to fall.  

The above evidence is not found to signify moderate 
instability of the left knee such as to warrant assignment 
of a 20 percent evaluation under DC 5257.  In so finding, 
the Board acknowledges the Veteran's subjective reports of 
instability and recognizes that he is competent to report 
his observable symptomatology.  Layno v. Brown, 6 Vet. 
App. 465 (1994).   However, some degree of instability is 
essentially accounted for in the currently assigned 10 
percent rating.  Moreover, the clinical results expressly 
indicate mild laxity of the knee.  As this finding was 
made in conjunction with specific testing performed by a 
VA examiner, it is found to be a better indicator of the 
severity of the Veteran's symptoms than the Veteran's 
subjective report of symptoms.

The Board further notes that an increased rating on the 
basis of limitation of motion due to factors such as pain, 
weakness, incoordination and fatigability is not for 
application in this analysis of DC 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In conclusion, there is no support for an evaluation in 
excess of the 10 percent ratings for the Veteran's left 
knee Osgood-Schlatters disease and associated laxity for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the 
issue of an extraschedular rating is a component of a 
claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular 
schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 
(1996). 

An exceptional or unusual disability picture occurs where 
the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. 
Id. at 115-116. When those two elements are met, the 
appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-
connected disability at issue, but the medical evidence 
reflects that those manifestations are not present in this 
case. Additionally, the diagnostic criteria adequately 
describes the severity and symptomatology of the Veteran's 
disorder. Moreover, the evidence does not demonstrate 
other related factors.  The Veteran has not required 
frequent hospitalization due to service-connected 
disorders. Moreover, marked interference with employment 
has not been shown. In the absence of any additional 
factors, the RO's failure to consider or to refer this 
issue for consideration of an extraschedular rating was 
not prejudicial.


ORDER

An evaluation in excess of 10 percent for left knee with 
Osgood-Schlatter's disease, status post trauma with 
dislocation, is denied.  

An evaluation in excess of 10 percent for laxity medial 
and lateral collateral ligament of the left knee is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


